Citation Nr: 0301747	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  99-06 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to April 
1997.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issue on appeal.

This claim was previously before the Board and was the 
subject of an August 2000 Board remand that requested 
development of the evidence.  The development has been 
completed and this claim is again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and the appellant 
has been notified of the evidence necessary to substantiate 
the claim.

2.  The evidence does not show that the veteran currently has 
a low back disability.


CONCLUSION OF LAW

A low back disability was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1153, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  The VCAA eliminated the well-grounded-
claim requirement and modified the Secretary's duties to 
notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001); see Holliday v. 
Principi, 14 Vet. App. 280, 284-86 (2001) (holding all 
sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The appellant has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, the supplemental statement of the case, the Board 
remand, and the rating decisions issued regarding the claim.  
The appellant has also been informed of the pertinent 
provisions of the VCAA by means of the July 2002 supplemental 
statement of the case.

VA has informed the appellant of the evidence needed to 
substantiate the claim and of what evidence the appellant was 
responsible for obtaining in the statement of the case, 
supplemental statement of the case, and rating decisions.  
The statement of the case and the supplemental statement of 
the case informed the veteran of the criteria for service 
connection.  

The Board's remand informed the veteran that he was 
responsible for reporting treatment for a back disability and 
furnishing releases for VA to obtain such information.  The 
remand also informed him of the need for an examination to 
determine whether he has a current back disability.  This 
information served to advise the veteran of the evidence 
needed to substantiate the claim.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran clearly stated in September 2000 correspondence, 
that he had no private medical records and that he only 
received treatment at the Reno, Nevada, VA Medical Center and 
in service.  Those records have been obtained and associated 
with the claims folder.

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.304.  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310.  Service connection may also be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  Arthritis is a chronic 
disease with a presumptive period of one year.  38 C.F.R. 
§§ 3.307, 3.309.

The veteran's service medical records show that he complained 
of back pain in May 1996 after the spinal anesthesia 
administered for right ankle surgery in August 1995.  The 
examiner provided an assessment of low back pain.

In an October 1996 report of medical history, the veteran 
complained of what the examiner termed chronic low back pain 
subsequent to his spinal anesthesia.  However, in the 
accompanying October 1996 service examination, the examiner 
found that the veteran's spine examination was normal.

A December 1997 VA examination shows a diagnosis of right 
ankle instability following reconstructive repair.  The 
veteran also complained of problems with his back.  The 
examiner felt that these complaints could be due to the way 
he was carrying his body to relieve the pain in his ankle.  
He complained of chronic pain in the spine, stiffness, and 
fatigability.  He did not do anything for his spine except 
take Advil occasionally.  During periods of flare-up pain was 
increased.  The frequency was maybe once per week, and the 
duration could last up to six hours.  Precipitating events 
were walking, standing, or sitting for any length of time.  
Alleviating factors were rest and Advil.  It had not resulted 
in any functional impairment as of yet.  He did not use any 
crutches.  

The examiner reported that the back problem was related to 
the veteran's right ankle injury, but noted that there had 
been no actual injury to the back.  The back symptoms seemed 
to be related to posture and weight bearing.  His spine was 
not painful at the examination.  The range of motion was 
full.  He had no evidence on the examination of painful 
motion, spasm, or weakness.  He had slight scoliosis.  
Musculature of the back was developed..  Neurological 
abnormalities were not present.  The examiner stated that the 
veteran had back spasms related to his right ankle and 
weight-bearing.  He had postural problems and he had low back 
pain.  Accompanying X-rays revealed a normal lumbosacral 
spine.

At his April 1999 hearing the veteran stated that he felt 
that he had a back disability which was due to his service-
connected right ankle disability.

A June 1999 VA examination shows that the veteran complained 
of recurring back pain resulting from a previous right ankle 
surgery.  The veteran stated that he had recurring low back 
problems while in service.  The veteran's pain seemed to be 
in the lower back region, non-radiating and non-associated 
with muscular weakness or numbness in the lower extremities.  
He took no regular medication for symptoms of pain or 
discomfort except for occasional Advil.  He could not state 
the frequency of the episodic discomfort.  The veteran felt 
the discomfort was there all the time.  There was no 
debilitation from his symptoms and he had lost no time from 
work.  

The veteran complained of recurring spasm in his back, non-
radiating in nature, without any associated findings in the 
lower extremities.  Examination of the veteran's back in the 
standing position found that he walked with a normal gait, 
with only slight external rotation of his feet.  He could toe 
walk and heel walk without difficulty.  He could flex forward 
to put his fingertips on the floor, extend 20 degrees to 30 
degrees, and lateral bend 20 degrees.  There was no spasm of 
the paralumbar muscles.  

There was no percussion pain and no sciatic notch tenderness.  
In the sitting position, straight leg, Lasegue's, Faber and 
reverse Faber signs were all negative bilaterally.  In the 
supine position, straight leg raising, Lasegue's, Faber, and 
reverse Faber were all negative.  In the prone position, the 
veteran was noted to have no muscular spasm only deep 
pressure tenderness over the lumbar spine and L4 and L5 
region without evidence of positive spurring.  The S1 joint 
was negative and the sciatic notch was negative.  

X-ray evaluation of the lumbar spine revealed no bony 
abnormalities, disc space narrowings, or congenital defects.  
The examiner diagnosed recurring lumbar back spasm.  

The examiner provided an opinion that the veteran's 
complaints of low back pain and spasm were in no way related 
to his right ankle injury or treatment.  This had been a 
recurring problem for him throughout his career in service as 
well as after discharge.  The veteran had been significantly 
obese for a period of time.  He had recently lost weight and 
required a back exercise program to try to strengthen his 
back musculature to prevent his recurring problem.

A June 2002 VA examination shows that the veteran complained 
of low back pain which he believed was either due to spinal 
anesthesia or to a post-operative rehabilitation boot he wore 
following surgery of his right ankle while in service.  The 
examiner was the same examiner from the June 1999 examination 
and stated that there were no changes in the history from 
that examination.  The veteran stated that his pain was 
usually 2/10, but was 6/10 during flare-up.  Flares lasted 
about five to seven days and occurred monthly.  He took 
Ibuprofen with some relief.  

The veteran denied radicular pain or weakness of his leg or 
any increase in pain when he sneezed or coughed.  He 
described the pain as non-debilitating and he did not lose 
work time secondary to pain.  The examination was unchanged 
from the June 1999 examination.  

The examiner noted that the veteran was complaining of low 
back pain, but that there were absolutely no objective 
findings on the examination.  The veteran's subjective 
complaints of recurring low back pain following spinal 
anesthesia were not supported by the literature, which showed 
pain for a short period of days, not as chronic pain.  The 
veteran's complaints were not supported by objective 
findings, and the veteran had no objective findings on back 
examination.  He had never complained of radiating or 
radicular pain even after spinal anesthesia.  

The examiner stated that it was not likely that the pain was 
related to the length of time the veteran wore a boot after 
surgery of his ankle, especially given that it was many years 
after the procedure.  The examiner stated, "To reiterate, 
there are no objective findings of a back disability at this 
time with the only symptom being the subjective report of the 
patient.  Therefore, in my opinion, there is no association 
or aggravation by his service connected ankle to back pain of 
the nature the veteran describes, without objective 
findings."

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The  evidence in this case does not show a current back 
disability.  While the December 1997 and June 1999 VA 
examinations noted the veteran's complaints of back pain and 
spasm, the examinations revealed no objective evidence of 
spasm or pain.  While impressions of muscle spasm were 
reported, the examination findings show that spasm was not 
present on the examinations.  The examiner who conducted the 
June 1999 and June 2002 examinations ultimately found that 
the evidence did not show any current back disability.

The Board further notes that the veteran was diagnosed with 
"chronic low back pain" while in service.  However, service 
connection cannot be granted in the absence of a current 
disability.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for a back disability is denied.  38 U.S.C.A. 
§§ 1110, 1153, 5103A; 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306, 3.307, 3.309, 3.310.


ORDER

Entitlement to service connection for a low back disability 
is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

